
	

115 HR 2880 : Promoting Closed-Loop Pumped Storage Hydropower Act
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2880
		IN THE SENATE OF THE UNITED STATESDecember 13, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Federal Power Act to promote closed-loop pumped storage hydropower, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting Closed-Loop Pumped Storage Hydropower Act. 2.Closed-loop pumped storage projectsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:
			
				34.Closed-loop pumped storage projects
					(a)Expedited licensing process for closed-Loop pumped storage projects
 (1)In generalAs provided in this section, the Commission may issue and amend licenses and preliminary permits, as appropriate, for closed-loop pumped storage projects.
 (2)RuleNot later than 180 days after the date of enactment of this section, the Commission shall issue a rule establishing an expedited process for issuing and amending licenses and preliminary permits for closed-loop pumped storage projects under this section.
 (3)Interagency Task ForceIn establishing the expedited process under this section, the Commission shall convene an interagency task force, with appropriate Federal and State agencies and Indian tribes represented, to coordinate the regulatory processes associated with the authorizations required to construct and operate closed-loop pumped storage projects.
 (4)Length of ProcessThe Commission shall ensure that the expedited process under this section will result in final decision on an application for a license by not later than 2 years after receipt of a completed application for such license.
 (b)Dam safetyBefore issuing any license for a closed-loop pumped storage project, the Commission shall assess the safety of existing dams and other structures related to the project (including possible consequences associated with failure of such structures).
					(c)Exemptions from other requirements
 (1)In generalIn issuing or amending a license or preliminary permit pursuant to the expedited process established under this section, the Commission may grant an exemption from any other requirement of this part with respect to any part of the closed-loop pumped storage project (not including any dam or other impoundment).
 (2)ConsultationIn granting an exemption under paragraph (1), the Commission shall consult with the United States Fish and Wildlife Service and the State agency exercising administration over the fish and wildlife resources of the State in which the closed-loop pumped storage project is or will be located, in the manner provided by the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.).
 (3)Terms and conditionsIn granting an exemption under paragraph (1), the Commission shall include in any such exemption— (A)such terms and conditions as the Fish and Wildlife Service, National Marine Fisheries Service, and the State agency described in paragraph (2) each determine are appropriate to prevent loss of, or damage to, fish and wildlife resources and to otherwise carry out the purposes of the Fish and Wildlife Coordination Act; and
 (B)such terms and conditions as the Commission deems appropriate to ensure that such closed-loop pumped storage project continues to comply with the provisions of this section and terms and conditions included in any such exemption.
 (4)FeesThe Commission, in addition to the requirements of section 10(e), shall establish fees which shall be paid by an applicant for a license for a closed-loop pumped storage project that is required to meet terms and conditions set by fish and wildlife agencies under paragraph (3). Such fees shall be adequate to reimburse the fish and wildlife agencies referred to in paragraph (3) for any reasonable costs incurred in connection with any studies or other reviews carried out by such agencies for purposes of compliance with this section. The fees shall, subject to annual appropriations Acts, be transferred to such agencies by the Commission for use solely for purposes of carrying out such studies and shall remain available until expended.
 (d)TransfersNotwithstanding section 5, and regardless of whether the holder of a preliminary permit for a closed-loop pumped storage project claimed municipal preference under section 7(a) when obtaining the permit, the Commission may, to facilitate development of a closed-loop pumped storage project—
 (1)add entities as joint permittees following issuance of a preliminary permit; and (2)transfer a license in part to one or more nonmunicipal entities as co-licensees with a municipality, if the municipality retains majority ownership of the project for which the license was issued.
 (e)Interagency communicationsInteragency cooperation in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license for a closed-loop pumped storage project submitted pursuant to this section, and interagency communications relating to licensing process coordination pursuant to this section, shall not—
 (1)be considered to be ex parte communications under Commission rules; or (2)preclude an agency from participating in a licensing proceeding under this part.
						(f)Developing abandoned mines for pumped storage
 (1)WorkshopNot later than 6 months after the date of enactment of this section, the Commission shall hold a workshop to explore potential opportunities for development of closed-loop pumped storage projects at abandoned mine sites.
 (2)GuidanceNot later than 1 year after the date of enactment of this section, the Commission shall issue guidance to assist applicants for licenses or preliminary permits for closed-loop pumped storage projects at abandoned mine sites.
						(g)Qualifying criteria for closed-Loop pumped storage projects
 (1)In generalThe Commission shall establish criteria that a pumped storage project shall meet in order to qualify as a closed-loop pumped storage project eligible for the expedited process established under this section.
 (2)InclusionsIn establishing the criteria under paragraph (1), the Commission shall include criteria requiring that the pumped storage project—
 (A)cause little to no change to existing surface and groundwater flows and uses; and (B)is unlikely to adversely affect species listed as a threatened species or endangered species under the Endangered Species Act of 1973..
 3.Obligation for payment of annual chargesSection 10(e) of the Federal Power Act (16 U.S.C. 803(e)) is amended by adding at the end the following:
			
 (5)Any obligation of a licensee for payment of annual charges under this subsection shall commence when the construction of the applicable facility commences.. 
		
	Passed the House of Representatives December 12, 2017.Karen L. Haas,Clerk
